Title: To Benjamin Franklin from John Diot & Co., 27 August 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin


Honored sirMorlaix the 27th. August 1780.
We did ourselves the honnour to Write to your Excellency the 16th. Instt. to forward you an Abstract of the Journal of the Black Princess privateer, and to acquaint you with the arrivall in this harbour of the prize St. Joseph.
We now think it our duty to forward to Your Excellency all the Procès Verbaux and documents relative to Said Prize, whereof, from the undenial proofs of it’s Lawfullness, we have Reasons to Expect that a Speedy Condemnation will Soon issue.

Your Excellency has undoubtedly been served in Time by the Commissary with the receit of Capn. Pearce of the Indian Carteel Ship for the English Prisoners that the Princess brought and which We deliver’d to him, thro’ your orders.
Mr. Jas. Willis Merchant in London and Chief owner of the Cargoe of the prize Phillip, whereof All the documents, Letters and documents Were Sent to Your Excellency, has wrote to us many a Letter to Request we Shou’d Send to him Some Invoyces, without which he can not Claim one Shilling from the Underwritters; these Invoyces are among the papers that you have and We wou’d deem it a great favour, if Your Excellency wou’d be pleased to Send ’em to us, and we’ll forward ’em to the owners, whom they are of the Greatest moment to, and Very fruitless to any one Ellse; We do write to Said Mr. Willis that we do Apply to Your Excellency for the Complyance of his Request, which if agreed to, will Oblidge us greatly, as it will be the means of our being paid of some Cash we lent to a Mr. Stevens passenger on board the Phillip and which the former will not pay, unless we furnish him with the Invoyces he Requests.
We Crave the favour of Your Excellency Compliance to the Above, Mean While, With due Respect We have the Honour to be Truely, Your Excellency’s Most Obedient and most Humble Servants
Jn Diot & Co
His Excellency B. Franklin Minister Plenipotentiary from the Congress at the Court of France Passy
 
Notation: Diot & Co. 27. Augt. 1780
